

	

		II

		109th CONGRESS

		1st Session

		S. 1730

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Voinovich (for

			 himself and Mr. Conrad) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish the Trust Fund Administration to invest in

		  non-Federal Government debt instrument index funds all Federal trust fund

		  revenues transferred to the Federal Government upon the issuance of special

		  rate Treasury obligations to such trust funds, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Truth in Budgeting Act of

			 2005.

		2.Trust Fund

			 Administration

			(a)EstablishmentThe

			 Secretary of the Treasury shall establish in the Department of the Treasury an

			 office to be known as the Trust Fund Administration.

			(b)FunctionsThe

			 Trust Fund Administration—

				(1)shall receive all

			 revenues derived from the sale and issuance of any special rate Treasury

			 obligation to any Federal trust fund,

				(2)shall invest such

			 revenues in non-Federal Government debt instrument index funds or in an index

			 fund established by the Trust Fund Administration which reflects the rate of

			 return in the overall non-Federal Government debt instrument market,

				(3)shall not invest

			 such revenues in any stocks or other forms of equity ownership or in any debt

			 instrument issued by a foreign government or by a corporation registered in a

			 foreign nation,

				(4)except as

			 provided in paragraph (5), shall maintain such investments and resulting

			 earnings for the sole purpose of redeeming any outstanding special rate

			 Treasury obligations,

				(5)to the extent

			 such investments and resulting earnings are not needed to redeem such Treasury

			 obligations, shall transfer the excess amount to meet the unfunded current

			 withdrawal obligations (if any) of the Trust Funds described in section 201(c)

			 of the Social Security Act, and

				(6)shall provide to

			 Congress an annual report on—

					(A)revenues

			 received, investments, current assets, Treasury obligations redeemed, and

			 amounts transferred under paragraph (5), and

					(B)the internal

			 accounting and administrative control systems of the Trust Fund

			 Administration.

					(c)Director;

			 deputy director

				(1)DirectorThe

			 Trust Fund Administration shall be under the supervision of a director

			 appointed by the President as a noncareer appointee (as defined in section

			 3132(a)(7) of title 5, United States Code).

				(2)Deputy

			 directorThe director of the Trust Fund Administration shall be

			 assisted by a deputy director appointed by the Secretary of the Treasury as a

			 career appointee (as defined in section 3132(a)(4) of such title).

				(d)Annual

			 reviewThe General Accountability Office shall review the

			 operations of the Trust Fund Administration on an annual basis and certify to

			 Congress that the investments of the Trust Fund Administration are—

				(1)in compliance

			 with guidelines established by the Securities and Exchange Commission,

				(2)free of political

			 influence, and

				(3)designed to

			 maintain the security of the investment pool while maximizing investment

			 return.

				

